UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-1714



In Re: ROSARIO A. FIORANI, JR.,

                                                          Petitioner.



           On Petition for Writ of Error Coram Nobis.
                       (1:98-cr-00340-JCC)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., petitions for a writ of error

coram nobis pursuant to 28 U.S.C. § 1651 (2000).   In his petition

and supplement (“Errata”), Fiorani alleges that his conviction is

unconstitutional and seeks an order from this court vacating his

conviction.    The relief sought by Fiorani is not available under

§ 1651, but is properly pursued through a motion to vacate pursuant

to 28 U.S.C. § 2255 (2000).    We note that Fiorani has previously

filed a § 2255 motion in the district court, and must therefore

obtain authorization under 28 U.S.C. § 2244 (2000) to file a

successive motion before a second or successive motion may be

considered by the district court.   Accordingly, although we grant

Fiorani leave to proceed in forma pauperis, we deny the coram nobis

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -